DETAILED ACTION
Claims 1-8 are presented for examination, wherein claims 1-6 are currently amended plus claims 7-8 are withdrawn.
The objection to the specification is withdrawn as a result of the amendments to the abstract.
The objection to the drawings is withdrawn as a result of the amendments to Figure 1.
The objections to claims 2-6 are withdrawn as a result of the amendments to said claims.
The 35 U.S.C. § 112(b) antecedent basis rejection of claims 1-6 is withdrawn as a result of the amendments to claim 1, from which claims 2-4 depend and claims 5-6 incorporate by reference.
The 35 U.S.C. § 112(b) rejection of claim 5 is withdrawn as a result of the amendments to said claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding newly amended claim 1, from which claims 2-4 depend and claims 5-6 incorporate by reference, each of the following limitations: the originally filed limitation “a particle diameter D90 satisfies the following formula (2),” the originally presented limitation “D90/2 < d (2);” the originally filed limitation “in the formulae … (2), … D90 are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 90% by volume;” the newly amended limitation “d is an average thickness (μm) of a solid electrolyte layer in a case where the solid battery is produced using the negative electrode active material for a negative electrode of the solid battery;” the newly added limitation “wherein d satisfies a relationship expressed as 20 μm ≤ d < 50 µm;” plus, the newly added limitation “the particle diameter D90 of solid electrolyte particles constituting the solid electrolyte layer is 20 µm or smaller” severably are unclear as to the metes and bounds of each of said limitations since said “solid electrolyte layer,” “average thickness (μm)” thereof, “particle diameter D90 of solid electrolyte particles,” and “solid electrolyte particles” are outside the scope of the claim (e.g. “A negative electrode active material … ”).
For purposes of examination, said limitation is interpreted as provided infra.
Regarding newly amended claim 6, the newly amended preamble limitation “negative electrode for the solid battery” (emphasis added) does not have sufficient antecedent basis for said limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okanishi et al (US 2011/0171532); in the alternative, Okanishi et al (Id) in view of Nagase et al (JP 2012/146506).
Regarding newly amended independent claim 1, Okanishi teaches a composite graphite particle for use in a nonaqueous secondary battery, a negative electrode material containing said composite graphite particle, a negative electrode formed using said negative electrode material, and a nonaqueous lithium secondary battery having said negative electrode (e.g. ¶¶ 0001 and 137), said composite graphite particle reading on “negative electrode active material,”
wherein the preamble limitation “for a solid battery” is interpreted as intended use and to not patentably distinguishing the instant invention, see also MPEP § 2111.02, noting that the condition precedent in the newly added limitation “… in a case where the solid battery is produced using the negative electrode active material for a negative electrode of the solid battery” (emphasis added) in the body of the claim does not require said active material to be used in a solid battery, but only if it is used in a solid battery using the negative electrode active material for a negative electrode then the condition precedent be fulfilled,
alternatively regarding the preamble limitation “for a solid battery,” Okanishi teaches said battery includes an electrolyte, wherein said electrolyte may be a solid electrolyte (e.g. ¶¶ 0023 and 143); a positive electrode produced by forming an active material layer containing components of a positive electrode active material, an electrically conductive material and a polar plate-forming binder, on a positive electrode current collector, wherein said active material layer is formed by coating a slurry composed of said components on a current collector, then drying the coating (e.g. ¶¶ 0137-142); and, said negative electrode material formed by a similar coating and drying method to that of said positive electrode (e.g. ¶¶ 0087 and 129-136), wherein the components of said battery are solid and dried, reading on “solid battery,”
wherein said composite graphite particle has the following properties:
(1)	shaped as a spherical particle (e.g. ¶¶ 0024-28);
(2)	a cumulative 10% diameter (d10 size) is preferably 5.0 μm or more, wherein the diameter is a volume-based diameter (e.g. ¶¶ 0039, 54-55, 82, and 155), establishing a prima facie case of obviousness of the claimed range in formula (1), see also MPEP § 2144.05(I), reading on “a particle diameter D10 satisfies a following formula (1) …6 μm ≤ D10 (1)” and “in the formulae (1) … D10 … are particle diameters in which a cumulative volume percentage in a volume particle size distribution are 10% by volume … ;”
(3)	a cumulative 50% diameter (d50 size) is preferably 9.5 μm or more, wherein the diameter is a volume-based diameter (e.g. ¶¶ 0038, 54-55, 82, and 155), establishing a prima facie case of obviousness of the claimed range in formula (3), see also MPEP § 2144.05(I), reading on “a particle diameter D50 satisfies a following formula (3) … 10 μm ≤ D50 (3)” and “in the formulae … (3)… D50 … are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 50% by volume … ;” and,
(4)	a cumulative 90% diameter (d90 size) is preferably 14.0 μm or more and preferably 21.0 µm or less, wherein the diameter is a volume-based diameter (e.g. ¶¶ 0039, 54-55, 82, and 155).
wherein the following limitations do not patentably distinguish the instant invention: the originally presented limitation “a particle diameter D90 satisfies a following formula (2);” the originally presented limitation “D90/2 < d (2);” the originally presented limitation “in the formulae … (2), … D90 are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 90% by volume …;” the newly amended limitation “d is an average thickness (μm) of a solid electrolyte layer in a case where the solid battery is produced using the negative electrode active material for a negative electrode of the solid battery;” the newly added limitation “wherein d satisfies a relationship expressed as 20 μm ≤ d < 50 µm;” plus, the newly added limitation “the particle diameter D90 of solid electrolyte particles constituting the solid electrolyte layer is 20 µm or smaller.”

In the alternative regarding the originally presented limitation “a particle diameter D90 satisfies a following formula (2);” the originally presented limitation “D90/2 < d (2);” the originally presented limitation “in the formulae … (2), … D90 are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 90% by volume …;” the newly amended limitation “d is an average thickness (μm) of a solid electrolyte layer in a case where the solid battery is produced using the negative electrode active material for a negative electrode of the solid battery;” plus, the newly added limitation “wherein d satisfies a relationship expressed as 20 μm ≤ d < 50 µm,” Nagase teaches an all-solid battery with improved input/output characteristics and contact interface resistance, said battery comprising (1) a negative electrode active material layer containing a negative electrode active material and a solid electrolyte material, (2) a positive electrode active material layer, and (3) a solid electrolyte layer formed between the layers, (e.g. ¶¶ 0001, 07-08, and 26),
wherein said negative electrode active material comprising graphite and amorphous carbon (e.g. ¶¶ 0007-08), said graphite is preferably spherical shape and have an average particle size (D50) in the range of e.g. 2 μm to 30 μm; and, said amorphous carbon is preferably spherical shape and have an average particle size (D50) in the range of e.g. 1 μm to 20 μm (e.g. ¶¶ 0021-23),
wherein a total content of said negative electrode active material in said negative electrode active material layer is preferably in the range of e.g. range of 20% by weight to 90% by weight and a ratio of said graphite to a total of said graphite and amorphous carbon is 35-70 wt% and (e.g. ¶¶ 0024-25),
wherein said solid electrolyte material included in said negative electrode active material layer to improve the ionic conductivity of the negative electrode active material layer (e.g. ¶0026); and,
wherein said solid electrolyte layer has a thickness preferably in the range of, for example, 0.1 μm to 1000 μm, and more preferably in the range of 0.1 μm to 300 μm (e.g. ¶0039).
Further, Nagase teaches an all-solid lithium battery in which the electrolyte is changed to a solid electrolyte layer and the battery is completely solidified does not use a flammable organic solvent in the battery, so that the safety device can be simplified, the manufacturing cost can be improved (e.g. ¶0003).
As a result, it would have been obvious to use the solid electrolyte of Nagase as the electrolyte of the Okanishi battery and to solidify said battery, since Nagase teaches completely solidified batteries do not use a flammable organic solvent, so that the safety device can be simplified and/or so the manufacturing cost can be improved, reading on “solid battery.”

Further, it would have been obvious to use the solid electrolyte layer of Nagase, with a thickness of 0.1 μm to 1000 μm, in the battery of Okanishi as modified since Nagase indicates said solid electrolyte layer works and to simplify the safety device and/or improve manufacturing cost.
Okanishi teaching a cumulative 90% diameter (d90 size) is preferably 14.0 μm or more and preferably 21.0 µm or less, wherein the diameter is a volume-based diameter (e.g. supra), and further said solid electrolyte layer has said thickness of 0.1 μm to 1000 μm (e.g. supra), establishing a prima facie case of the claimed range in formula (2), wherein d is defined in the newly amended limitation “d is an average thickness (μm) of a solid electrolyte layer in a case where the solid battery is produced using the negative electrode active material for a negative electrode of the solid battery” and the newly added limitation “d satisfies a relationship expressed as 20 μm ≤ d < 50 µm,” see also MPEP § 2144.05(I), reading on the originally presented limitation “a particle diameter D90 satisfies a following formula (2);” the originally presented limitation “D90/2 < d (2);” the originally presented limitation “in the formulae … (2), … D90 are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 90% by volume …;” the newly amended limitation “d is an average thickness (μm) of a solid electrolyte layer in a case where the solid battery is produced using the negative electrode active material for a negative electrode of the solid battery;” plus, the newly added limitation “wherein d satisfies a relationship expressed as 20 μm ≤ d < 50 µm.”
Regarding the newly added limitation “the particle diameter D90 of solid electrolyte particles constituting the solid electrolyte layer is 20 µm or smaller,” the examiner respectfully notes that the claimed solid electrolyte particles, particle size thereof, and the solid electrolyte layer are severably outside the scope of the claim (e.g. “A negative electrode active material … ”), and does not patentably distinguish the instant invention. See further the instant specification, at e.g. ¶¶ 0082-87, as published.
Regarding claim 2, Okanishi or Okanishi as modified teaches the composite graphite particle of claim 1, wherein Okanishi teaches said composite graphite particle is spherical (e.g. supra), wherein the aspect ratio of a spherical particle is at or about 1, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “an aspect ratio of the negative electrode active material for the solid battery is 8.0 or less.”
Regarding claim 3, Okanishi or Okanishi as modified teaches the composite graphite particle of claim 1, wherein Okanishi teaches said composite graphite particle is spherical (e.g. supra), wherein the scope of “substantially spherical” includes “a true-spherical, an oval sphere, and the like” (instant specification, at e.g. ¶0055), reading on “a shape of the negative electrode active material for the solid battery is a substantially spherical shape.
Regarding claim 4, Okanishi or Okanishi as modified teaches the composite graphite particle of claim 1, wherein Okanishi teaches said composite graphite particle is a composite of graphite and binder, said binder being 0-10 mass% (e.g. ¶¶ 0024-30), indicating graphite is the majority component of said composite graphite particle, reading on “a main component of the negative electrode active material for the solid battery is graphite.”

Regarding independent claim 6, Okanishi or Okanishi and Nagase is/are applied as provided supra, with the following modifications.
Okanishi teaches said negative electrode formed using said negative electrode material (e.g. supra), reading on “negative electrode … comprising the negative electrode active material for the solid battery according to claim 1.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al (US 2014/0154584, hereinafter the “Nagase II”) in view of in view of Okanishi et al (US 2011/0171532); in the alternative, Nagase II (Id) in view of Okanishi et al (Id) and Nagase (JP 2012/146506).
Regarding newly amended independent claim 5, Okanishi or Okanishi and Nagase is/are applied as provided supra, with the following modifications.
Nagase II teaches a negative electrode and an all-solid-state battery thereof, wherein an all-solidified battery contains no combustible organic solvent, so said battery is considered to be safe, able to simplify devices, is excellent in production cost and is excellent in productivity (e.g. ¶¶ 0001, 07, 12, 15, and 25),
said negative electrode may include a mixture of graphite fine particle active material and sulfur-based solid electrolyte fine particles, wherein the inclusion of said solid electrolyte fine particles in said negative electrode may result in improved input characteristics, especially charging at high rates, wherein the average particle diameter of said graphite is preferably 50 µm or less (e.g. ¶¶ 0026-33, 128-29, 133, 135, 137, 139, 141, 148-149, 151, 153, 155, and 157), 
wherein said negative electrode active material fine particles is preferably 50% by volume or more and 80% by volume or less of the total volume of the whole negative electrode active material layer, noting that the volume content of said active material is result-effective on the electrode reaction plus lithium ion conductivity into the negative electrode (e.g. ¶¶ 0048-49),
said mixture reading on “negative electrode mixture for a solid battery,” said mixture comprising
(1)	said graphite fine particle active material (e.g. supra), reading on “the negative electrode active material for the solid battery … ”
wherein said negative electrode active material fine particles is preferably 50% by volume or more and 80% by volume or less of the total volume of the whole negative electrode active material layer, noting that the volume content of said active material is result-effective on the electrode reaction plus lithium ion conductivity into the negative electrode (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I),
alternatively, it would have been obvious to optimize the volume % of graphite content to within the claimed range since Nagase II teaches the volume % of negative electrode active material within the total negative electrode active material layer is result-effective on the electrode reaction plus lithium ion conductivity into the negative electrode (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(II).

Nagase II teaches a negative electrode and an all-solid-state battery thereof, wherein an all-solidified battery contains said graphite fine particle active material (e.g. supra), but does not expressly teach the limitation “the negative electrode active material for the solid battery according to claim 1.”
However, Okanishi teaches said composite graphite particle, as provided supra, wherein said composite graphite particle provides excellent good charge acceptance and excellent cycle characteristics (e.g. ¶¶ 0001, 06, and 173).
As a result, it would have been obvious to substitute the composite graphite particle of Okanishi/Okanishi as modified for the graphite fine particle active material of Nagase II, since Okanishi teaches said composite graphite particle provides excellent good charge acceptance and/or excellent cycle characteristics.
Nagase II as modified reading on said limitation.
Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive.
The applicants allege the following.
As described in the paragraph [0075] of the present application, an object of the present invention is to provide a negative electrode active material adapted for a solid battery and having the following features, a negative electrode including the negative electrode active material, and a solid battery including the negative electrode active material. The negative electrode active material of the present invention is capable of suppressing a micro-short circuit in a solid battery even when a blending amount of the negative electrode active material is increased and a solid electrolyte layer is made to be thin, and as a result, is capable of improving 4 yield in manufacture and enhancing the energy density of the resultant solid battery.

The paragraph [0016] of the present application discloses that the above object can be achieved by setting the physical property and the blending proportion of a main component of the negative electrode active material to be used for a negative electrode layer to predetermined ranges.

Furthermore, the present application has a feature related to the solid electrolyte layer forming part of the solid battery. Therefore, we consider it suitable to specify in the claims a numerical range for the average thickness d (µm) of the solid electrolyte layer and a numerical range for the particle diameter D90 corresponding to a cumulative volume percentage of 90% by volume in a volume particle size distribution for the solid electrolyte particles forming the solid electrolyte layer.

The Examiner asserts that the conditions expressed by formulae (1) to (3) in claim 1 of the present application can be satisfied by combining Okanishi with Nagase.

However, Okanishi and Nagase neither disclose nor suggest that the average thickness d (um) of the solid electrolyte layer satisfies a relationship expressed as 20 µm ≤ d < 50 um, and the particle diameter D90 of solid electrolyte particles constituting the solid electrolyte layer is 20 pm or smaller.

Moreover, from the disclosures of these cited documents, we believe that none of the cited documents refer to the advantages provided by the present invention, i.e., production of a solid battery capable of suppressing a micro-short circuit during manufacturing process and enhancing a yield in manufacture, improvement of the energy density of the solid battery due to a thin solid electrolyte layer, and improvement of the energy density of the solid battery due to a large blending amount of the negative electrode active material in the negative electrode.

Hence, we believe that the invention according to the amended claims has non-obviousness over Okanishi and Nagase.

(Remarks, at 4:2-10:4, bolding removed.)
In response, the argument is not commensurate with the scope of the claims.
The instant claims are for a “negative electrode active material” (claims 1-4), a “negative electrode active material mixture” (claim 5), and a “negative electrode” (claim 6). the examiner respectfully notes that the solid electrolyte layer and the particles therein are outside of the scope of the claims and do not patentably distinguish the instant invention from the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota et al (JP 2011/233357), as provided in an IDS, teaches the inventions of claims 1 and 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723